Citation Nr: 1028496	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-25 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to separate 10 percent disability ratings for 
tinnitus of each ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from October 1991 to May 
1992, and from March 1997 to April 2003.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDING OF FACT

The appellant's service-connected bilateral tinnitus is assigned 
a 10 percent disability rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of separate 10 percent 
ratings for tinnitus of each ear.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2009); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that no further action 
is necessary to comply with VA's duties to notify and assist 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009).  The facts in this case are not in dispute and the 
appeal must be denied as a matter of law.  Thus, any deficiency 
in VA's VCAA notice or development action is harmless error.  
Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 
16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (holding that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive).  Neither 
the appellant nor his representative has argued otherwise.


Analysis

A review of the record indicates that in an April 2003 rating 
decision, the RO granted service connection for bilateral 
tinnitus and assigned an initial 10 percent disability rating 
pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260, the rating 
criteria for evaluating tinnitus.  That disability rating has 
remained in effect to date.  

The appellant now seeks separate 10 percent disability ratings 
for tinnitus of each ear.  He argues that he experiences 
bilateral tinnitus and is therefore entitled to separate 10 
percent ratings pursuant to Smith v. Nicholson, 19 Vet. App. 63 
(2005).  In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the 
U.S. Court of Appeals for Veterans Claims (Court) held that pre-
1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 
required the assignment of dual ratings for bilateral tinnitus.

In June 2006, however, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) overturned the Court's decision in 
Smith.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  
Specifically, the Federal Circuit concluded that the Court erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which 
limit a veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.

In this case, the appellant's service-connected tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis 
upon which to award separate schedular evaluations for tinnitus 
in each ear, the appellant's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (holding that when the law and not 
the evidence is dispositive, a claim for entitlement to VA 
benefits must be denied because of the absence of legal merit).


ORDER

Entitlement to separate 10 percent ratings for tinnitus of each 
ear is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


